Citation Nr: 1141519	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  00-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity, to include as secondary to a service-connected degenerative disc disease of the lumbar back and diabetes mellitus.

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, to include as secondary to a service-connected degenerative disc disease of the lumbar back and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in November 2007 and July 2008, when it was remanded to provide the Veteran with an opportunity to testify at a Board hearing; that hearing was held before the undersigned Veterans Law Judge (VLJ) in March 2009 at the local VA office.  

In June 2009 and March 2010, the Board remanded the present matter for additional development and due process concerns.  

In June 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  In August 2011, after the requested opinion was received by the Board received from a VHA medical professional, in accordance with 38 C.F.R. § 20.901(a) the opinion was submitted to the appellant's representative for review and comment in August 2011.  The appellant's representative responded in a brief dated October 25, 2011.  Accordingly, the Board will proceed with the consideration of the Veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for carpal tunnel syndrome of the right and left upper extremities both on a direct basis and as secondary to service-connected degenerative disc disease of the lumbar back and diabetes mellitus.  During the March 2009 hearing, he specifically reported that he had to walk with either a cane or a walker due to his service-connected back disability, which exacerbated his carpal tunnel syndrome as he had to put weight on his wrists.  In addition, his service-connected back disability and diabetes mellitus caused him to gain weight, thereby putting more weight on his wrists when he used a cane or walker, aggravating his carpal tunnel syndrome.  

Although the Veteran was afforded several VA examinations relating to his carpal tunnel syndrome of the right and left upper extremities claims, they are not sufficient for appellate purposes.  Although the VA and VHA opinions addressed whether the Veteran's carpal tunnel syndrome was directly related to service, they did not appropriately address whether carpal tunnel syndrome of the right and left upper extremities were caused or aggravated by his back disability and diabetes mellitus.  

In a November 2008 VA examination, the examiner opined that the Veteran's carpal tunnel syndrome was not due to diabetes as it diagnosed years before and preceded diabetes.  In a June 2009 VA examination, the examiner opined that the current orthopedic literature did not indicate that a lumbar spine condition caused carpal tunnel syndrome.  

The Board finds that another VA examination is needed in this case.  The opinions did not address whether the Veteran's carpal tunnel syndrome of the right and left upper extremities were aggravated by the service-connected his back disability and diabetes mellitus.  Furthermore, the June 2009 examiner's reference to medical literature is sufficient neither as an opinion nor as a rationale and is not specific to the Veteran's case.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, another opinion is necessary for a determination on the merits of the claims.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his carpal tunnel syndrome of the right and left upper extremities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not that the diagnosed carpal tunnel syndrome of the right and left upper extremities are related to his active military service?    

(b)  If the answer is no, is it at least as likely as not that the diagnosed carpal tunnel syndrome of the right and left upper extremities were caused by the service-connected back disability and diabetes mellitus?  

(c)  If the answer is no, is it at least as likely as not that the Veteran's back disability and diabetes mellitus aggravated the Veteran's carpal tunnel syndrome of the right and left upper extremities?  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of carpal tunnel syndrome of the right and left upper extremities (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

